DETAILED ACTION
Claims 1-2, 4-9, 11-16, and 18-20 are pending.
Claims 3, 10, and 17 are canceled and have been incorporated into the independent claims.
Independent claims 1, 8, and 15 are amended with the elements of claims 3, 10, and 17 respectively in addition to new content.
Claims 1-2, 4-9, 11-16, and 18-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Statutory Review under 35 USC § 101
Claims 1-2 and 4-7 are directed toward a system and have been reviewed.
Claims 1-2 and 4-7 appear to remain statutory under 35 USC § 101, as the system includes hardware (a set of first management controllers and a set of second management controllers, which themselves comprise baseboard management controllers.) 
Claims 1 and 4-7 also perform the steps in claims 8 and 11-14, which perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions. Claim 2 is also dependent on claim 1 and is also considered patent-eligible at this time.
Claims 8-9 and 11-14 are directed towards a method and have been reviewed.
Claims 8-9 and 11-14 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Specifically, the claims have been considered, particularly that the information handling system cluster is configured to provide software-defined storage based on physical storage resources at a first site located at a first geographical location and a second site located at a second geographical location.
Claims 15-16 and 18-20 are directed toward an article of manufacture and have been reviewed.
Claims 15-16 and 18-20 appear to remain statutory, as the article of manufacture excludes transitory signals (comprises a “non-transitory,” computer-readable medium).
Claims 15 and 18-20 also perform the steps in claims 8, 11, and 13-14, which perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions. Claim 16 is also dependent on claim 15 and is also considered patent-eligible at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanakkayala et al., U.S. Patent Application Publication No. 2013/0095845 (hereinafter Sanakkayala) in view of Stougie et al., U.S. Patent Application Publication No. 2012/0166487 (hereinafter Stougie) in further view of  Payne et al., U.S. Patent Application Publication No. 2015/0277856 (hereinafter Payne).

Regarding claim 1, Sanakkayala teaches:
An information handling system cluster comprising: (Sanakkayala ¶ 0005: The worker heartbeat monitor nodes are part of a larger "VM heartbeat monitoring network" or "VM heartbeat monitoring system" that also comprises a "master monitor node" and one or more "observer monitor nodes"; observer nodes are also configured in cloud-based computing resources; FIG. 2A, ¶ 0277: synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site); source client computing devices 202a include one or more virtual machines (or "VMs") executing on one or more corresponding VM host computers 205a)
a first site located at a first geographical location and comprising a set of first management controllers (Sanakkayala ¶ 0008-0009 describe nodes including a master monitor node, a worker monitor node, cloud-based observer monitor nodes, heartbeat monitor nodes, etc.; FIG. 2A, ¶ 0276-0277: The destination site 203 may be at a location that is remote from the production site 201; One or more of the production site 201 and destination site 203 may reside at data centers at known geographic locations; FIG. 3, ¶ 0293-0298: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; System 300 ... comprises a plurality of heartbeat monitor modes that monitor respective one or more target virtual machines (VMs); ¶ 0305 explains how the nodes can be considered master nodes [relevant to the claimed 'management controllers]: Each depicted heartbeat monitor node 410 is designated "M" for master; also relevant is ¶ 0137-0138 describing cells representing geographic segments of an enterprise: a first cell may represent a geographic segment of an enterprise, such as a Chicago office)
a second site located at a second geographical location and comprising a set of second management controllers (Sanakkayala ¶ 0008-0009 describe nodes including a master monitor node, a worker monitor node, cloud-based observer monitor nodes, heartbeat monitor nodes, etc.; FIG. 2A, ¶ 0276-0277: The destination site 203 may be at a location that is remote from the production site 201; One or more of the production site 201 and destination site 203 may reside at data centers at known geographic locations; FIG. 3, ¶ 0293-0298: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; System 300 ... comprises a plurality of heartbeat monitor modes that monitor respective one or more target virtual machines (VMs); ¶ 0305 explains how the nodes can be considered master nodes [relevant to the claimed 'management controllers]: Each depicted heartbeat monitor node 410 is designated "M" for master; also  relevant is ¶ 0137-0138 describing cells representing geographic segments of an enterprise: a second cell may represent a different geographic segment, such as a New York City office)
wherein the information handling system cluster is configured to provide software-defined storage based on physical storage resources at the first site and the second site; (Sanakkayala FIG. 1E, storage manager 140, policies 148; ¶ 0215-0216, 0222: Another type of information management policy 148 is a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually); ¶ 0223-0229: information management policies 148 may specify ... resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.); relevant is ¶ 0269 describing writing to secondary storage devices according to resource availability)
wherein the information handling system cluster is further configured to execute a cluster management system configured to select individual ones of the set of first management controllers and the set of second management controllers to act as distributed witness nodes for the information handling system cluster; (Sanakkayala ¶ 0005-0008: Upon detecting a target-VM failure ... the illustrative worker monitor node notifies the master monitor node, which in turn carries out its responsibility for notifying a storage manager of this and any other failed VMs in the system; FIG. 4, ¶ 0305: Heartbeat monitor nodes 410 are active components that form the backbone of the VM heartbeat monitoring systems; Each depicted heartbeat monitor node 410 is designated "M" for master, "W" for worker, and/or "O" for observer, each of which carries out a distinct role [the designation shows a selection] [FIG. 4 shows monitor nodes present at source data center 301, destination data center 302, and even cloud 303, teaching the required "set of first" and "set of second" "management controllers," especially based on their designations]; heartbeat monitor nodes comprise not only the functionality of a heartbeat monitor node 410 but also ... even include storage manager functionality; FIG. 17, ¶ 0415-0417; ¶ 0417: upon receipt of the notification from the master monitor node, storage manager (e.g., 340 [see FIG. 3], 1410) undertakes the management of failing over (or failback) of the confirmed failed VMs 411 || Sanakkayala also teaches selection through its election of a master in FIG. 16, ¶ 0404-0406)
wherein the distributed witness nodes are configured to store metadata regarding the software-defined storage in a pre-allocated portion of the software-defined storage, (Sanakkayala FIGs. 1C, 1E, ¶ 0125: Storage manager 140 may maintain an associated database 146 … of management-related data and information management policies 148 [can be considered metadata]; ¶ 0215-0216, 0222: a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually); ¶ 0223-0229: information management policies 148 may specify ... resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.) [this passage is particularly important as even the storage of the policies within management database 146 encompasses a device or component used in performing "information management operations, thus addressing the claimed "pre-allocated portion" language])
Sanakkayala does not expressly disclose a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site.
Sanakkayala does not expressly disclose a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site.
Sanakkayala does not expressly disclose:
and wherein the information handling system cluster does not include a dedicated witness node configured to store the metadata; and
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers.
However, Stougie teaches the following.
Stougie teaches this language already addressed above by Sanakkayala:
wherein the distributed witness nodes are configured to store metadata regarding the ... storage in a ... portion of the ... storage, (Stougie ¶ 0040: plurality of storage nodes, each comprise a local metadata storage; said metadata for each data object being stored in said corresponding storage node; ¶ 0045: a federated search of one or more of said local metadata storages, which allows for additional robustness as the distributed object storage system can remain operational even if the central metadata storage is not available [this failover capability shows that the nodes of Stougie can be considered the claimed 'witness nodes' as p19 of the instant specification refers to the resiliency and the metadata availability of the witness nodes]; FIG. 9, ¶ 0121-0124: in the case where controller node 20 needs to be replaced or where its central metadata storage 910 is inaccessible or corrupt for example as detected by a process running a verification check on the metadata storage 900, a new central metadata storage 910 can be constructed by aggregating all metadata available in the local metadata storage 920 of the storage nodes 30 [FIG. 9 and ¶ 0124 emphasize that each storage node 30 has its own local metadata storage 920])
Stougie newly teaches:
and wherein the information handling system cluster does not include a dedicated witness node configured to store the metadata; and (Stougie ¶ 0122: in the case where controller node 20 needs to be replaced or where its central metadata storage 910 is inaccessible or corrupt for example as detected by a process running a verification check on the metadata storage 900 [a central metadata storage being inaccessible or corrupt is interpreted as a lack of a node configured to store the metadata])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the networked storage systems of Sanakkayala with the similar distributed storage systems of Stougie.
In addition, both of the references (Sanakkayala and Stougie) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing damage mitigation in response to undesirable events through the use of networked computing elements.
Motivation to do so would be to improve the networked storage systems of Sanakkayala with the similar distributed storage systems of Stougie configured to allow restoration based on an aggregation of metadata available in local storage on functional storage nodes. Motivation to do so would be the teaching, suggestion, or motivation to arrive at the claimed invention through an efficient and reliable monitoring and repair process for a distributed object storage system, that does not result in data loss in the long term and is able to realize a large scale, self-healing distributed object storage system as seen in Stougie (¶ 0006).
Sanakkayala in view of Stougie does not expressly disclose a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site.
Sanakkayala in view of Stougie does not expressly disclose a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site.
Sanakkayala in view of Stougie does not expressly disclose:
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers.
However, Payne teaches the following:
Payne teaches a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site. (Payne FIG. 1, FIG. 8, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers; controller node 107 may be connected to one or more physical nodes 102 by a connection, such as a combined data and out of band management cable [or] other compatible primary network cables 103 in conjunction with a separate out of band management network cable 104 [Payne FIG. 1 shows a multiple controller configuration on its right side including a first controller 107])
Payne teaches a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site. (Payne FIG. 1, FIG. 8, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers; controller node 107 may be connected to one or more physical nodes 102 by a connection, such as a combined data and out of band management cable [or] other compatible primary network cables 103 in conjunction with a separate out of band management network cable 104 [Payne FIG. 1 shows a multiple controller configuration on its right side including a second controller 107]; ¶ 0095 describes different physical locations, relevant to the claimed 'second site': The cloud card then modifies the MAC address of its network interface device to match the MAC address received from the controller and expected by the distributed computing system for the particular rack location the physical node has been installed in. This level of correlation permits management and administration decisions to be made in accordance with defined rack location; a well-defined IP address scheme may be administered according to physical rack location)
Payne further teaches:
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers. (Payne ¶ 0045: a separate out of band management network is created; Out of band management networks are used to communicate basic instructions ... from a controller node 107 to an internal processor in each physical node 102 (e.g., a baseboard management controller chip operating according to the intelligent platform management interface protocol); see relevantly FIG. 1, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the networked storage systems of Sanakkayala as modified with the similar distributed storage systems of Payne.
In addition, both of the references (Sanakkayala as modified and Payne) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing damage mitigation in response to undesirable events through the use of networked computing elements.
Motivation to do so would be the teaching, suggestion, or motivation to arrive at the claimed invention through enabling communicating with, configuring, and provisioning physical nodes even when there is no operating system on the physical node or when any operating system on the physical node is misconfigured, damaged, or otherwise in a degraded state which impacts the operation of the primary network interface (Payne ¶ 0045).

Regarding claim 8, Sanakkayala teaches:
A method comprising: executing a cluster management system at an information handling system cluster that includes: (Sanakkayala FIG. 3, ¶ 0293-0295: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; and storage manager 340; ¶ 0298: Storage manager 340 is said to manage system 300, which includes management of storage operations (such as failover operations for failed VMs and/or other failed computing devices) as well as configuring the heartbeat monitor nodes, keeping track of the current master monitor node, configuring certain monitor nodes as members of a quorum, etc. [recitation of nodes emphasizes the existence of clusters within Sanakkayala])
a first site located at a first geographical location and comprising a set of first management controllers (Sanakkayala ¶ 0008-0009 describe nodes including a master monitor node, a worker monitor node, cloud-based observer monitor nodes, heartbeat monitor nodes, etc.; FIG. 2A, ¶ 0276-0277: The destination site 203 may be at a location that is remote from the production site 201; One or more of the production site 201 and destination site 203 may reside at data centers at known geographic locations; FIG. 3, ¶ 0293-0298: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; System 300 ... comprises a plurality of heartbeat monitor modes that monitor respective one or more target virtual machines (VMs); ¶ 0305 explains how the nodes can be considered master nodes [relevant to the claimed 'management controllers]: Each depicted heartbeat monitor node 410 is designated "M" for master; also relevant is ¶ 0137-0138 describing cells representing geographic segments of an enterprise: a first cell may represent a geographic segment of an enterprise, such as a Chicago office)
a second site located at a second geographical location and comprising a set of second management controllers (Sanakkayala ¶ 0008-0009 describe nodes including a master monitor node, a worker monitor node, cloud-based observer monitor nodes, heartbeat monitor nodes, etc.; FIG. 2A, ¶ 0276-0277: The destination site 203 may be at a location that is remote from the production site 201; One or more of the production site 201 and destination site 203 may reside at data centers at known geographic locations; FIG. 3, ¶ 0293-0298: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; System 300 ... comprises a plurality of heartbeat monitor modes that monitor respective one or more target virtual machines (VMs); ¶ 0305 explains how the nodes can be considered master nodes [relevant to the claimed 'management controllers]: Each depicted heartbeat monitor node 410 is designated "M" for master; also  relevant is ¶ 0137-0138 describing cells representing geographic segments of an enterprise: a second cell may represent a different geographic segment, such as a New York City office)
wherein the information handling system cluster is configured to provide software-defined storage based on physical storage resources at the first site and the second site; (Sanakkayala FIG. 1E, storage manager 140, policies 148; ¶ 0215-0216, 0222: Another type of information management policy 148 is a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually); ¶ 0223-0229: information management policies 148 may specify ... resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.); relevant is ¶ 0269 describing writing to secondary storage devices according to resource availability)
wherein the cluster management system is configured to select individual ones of the set of first management controllers and the set of second management controllers to act as distributed witness nodes for the information handling system cluster; (Sanakkayala ¶ 0005-0008: Upon detecting a target-VM failure ... the illustrative worker monitor node notifies the master monitor node, which in turn carries out its responsibility for notifying a storage manager of this and any other failed VMs in the system; FIG. 4, ¶ 0305: Heartbeat monitor nodes 410 are active components that form the backbone of the VM heartbeat monitoring systems; Each depicted heartbeat monitor node 410 is designated "M" for master, "W" for worker, and/or "O" for observer, each of which carries out a distinct role [the designation shows a selection] [FIG. 4 shows monitor nodes present at source data center 301, destination data center 302, and even cloud 303, teaching the required "set of first" and "set of second" "management controllers," especially based on their designations]; heartbeat monitor nodes comprise not only the functionality of a heartbeat monitor node 410 but also ... even include storage manager functionality; FIG. 17, ¶ 0415-0417; ¶ 0417: upon receipt of the notification from the master monitor node, storage manager (e.g., 340 [see FIG. 3], 1410) undertakes the management of failing over (or failback) of the confirmed failed VMs 411 || Sanakkayala also teaches selection through its election of a master in FIG. 16, ¶ 0404-0406)
wherein the distributed witness nodes store metadata regarding the software-defined storage in a pre-allocated portion of the software-defined storage, (Sanakkayala FIGs. 1C, 1E, ¶ 0125: Storage manager 140 may maintain an associated database 146 … of management-related data and information management policies 148 [can be considered metadata]; ¶ 0215-0216, 0222: a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually); ¶ 0223-0229: information management policies 148 may specify ... resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.) [this passage is particularly important as even the storage of the policies within management database 146 encompasses a device or component used in performing "information management operations, thus addressing the claimed "pre-allocated portion" language])
Sanakkayala does not expressly disclose a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site.
Sanakkayala does not expressly disclose a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site.
Sanakkayala does not expressly disclose:
and wherein the information handling system cluster does not include a dedicated witness node configured to store the metadata; and
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers.
However, Stougie teaches the following.
Stougie teaches this language already addressed above by Sanakkayala:
wherein the distributed witness nodes store metadata regarding the ... storage in a ... portion of the ... storage, (Stougie ¶ 0040: plurality of storage nodes, each comprise a local metadata storage; said metadata for each data object being stored in said corresponding storage node; ¶ 0045: a federated search of one or more of said local metadata storages, which allows for additional robustness as the distributed object storage system can remain operational even if the central metadata storage is not available [this failover capability shows that the nodes of Stougie can be considered the claimed 'witness nodes' as p19 of the instant specification refers to the resiliency and the metadata availability of the witness nodes]; FIG. 9, ¶ 0121-0124: in the case where controller node 20 needs to be replaced or where its central metadata storage 910 is inaccessible or corrupt for example as detected by a process running a verification check on the metadata storage 900, a new central metadata storage 910 can be constructed by aggregating all metadata available in the local metadata storage 920 of the storage nodes 30 [FIG. 9 and ¶ 0124 emphasize that each storage node 30 has its own local metadata storage 920])
Stougie newly teaches:
and wherein the information handling system cluster does not include a dedicated witness node configured to store the metadata; and (Stougie ¶ 0122: in the case where controller node 20 needs to be replaced or where its central metadata storage 910 is inaccessible or corrupt for example as detected by a process running a verification check on the metadata storage 900 [a central metadata storage being inaccessible or corrupt is interpreted as a lack of a node configured to store the metadata])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the networked storage systems of Sanakkayala with the similar distributed storage systems of Stougie.
In addition, both of the references (Sanakkayala and Stougie) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing damage mitigation in response to undesirable events through the use of networked computing elements.
Motivation to do so would be to improve the networked storage systems of Sanakkayala with the similar distributed storage systems of Stougie configured to allow restoration based on an aggregation of metadata available in local storage on functional storage nodes. Motivation to do so would be the teaching, suggestion, or motivation to arrive at the claimed invention through an efficient and reliable monitoring and repair process for a distributed object storage system, that does not result in data loss in the long term and is able to realize a large scale, self-healing distributed object storage system as seen in Stougie (¶ 0006).
Sanakkayala in view of Stougie does not expressly disclose a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site.
Sanakkayala in view of Stougie does not expressly disclose a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site.
Sanakkayala in view of Stougie does not expressly disclose:
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers.
However, Payne teaches the following.
Payne teaches a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site. (Payne FIG. 1, FIG. 8, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers; controller node 107 may be connected to one or more physical nodes 102 by a connection, such as a combined data and out of band management cable [or] other compatible primary network cables 103 in conjunction with a separate out of band management network cable 104 [Payne FIG. 1 shows a multiple controller configuration on its right side including a first controller 107])
Payne teaches a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site. (Payne FIG. 1, FIG. 8, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers; controller node 107 may be connected to one or more physical nodes 102 by a connection, such as a combined data and out of band management cable [or] other compatible primary network cables 103 in conjunction with a separate out of band management network cable 104 [Payne FIG. 1 shows a multiple controller configuration on its right side including a second controller 107]; ¶ 0095 describes different physical locations, relevant to the claimed 'second site': The cloud card then modifies the MAC address of its network interface device to match the MAC address received from the controller and expected by the distributed computing system for the particular rack location the physical node has been installed in. This level of correlation permits management and administration decisions to be made in accordance with defined rack location; a well-defined IP address scheme may be administered according to physical rack location)
Payne further teaches:
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers. (Payne ¶ 0045: a separate out of band management network is created; Out of band management networks are used to communicate basic instructions ... from a controller node 107 to an internal processor in each physical node 102 (e.g., a baseboard management controller chip operating according to the intelligent platform management interface protocol); see relevantly FIG. 1, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the networked storage systems of Sanakkayala as modified with the similar distributed storage systems of Payne.
In addition, both of the references (Sanakkayala as modified and Payne) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing damage mitigation in response to undesirable events through the use of networked computing elements.
Motivation to do so would be the teaching, suggestion, or motivation to arrive at the claimed invention through enabling communicating with, configuring, and provisioning physical nodes even when there is no operating system on the physical node or when any operating system on the physical node is misconfigured, damaged, or otherwise in a degraded state which impacts the operation of the primary network interface (Payne ¶ 0045).

Regarding claim 15, Sanakkayala teaches:
An article of manufacture comprising a non-transitory, computer-readable medium having computer-executable instructions thereon that are executable by a processor of an information handling system for: (Sanakkayala ¶ 0471: a computer-readable medium, excluding transitory propagating signals, storing instructions that, when executed by a computing device, cause the computing device to perform operations)
executing a cluster management system at an information handling system cluster that includes: (Sanakkayala FIG. 3, ¶ 0293-0295: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; and storage manager 340; ¶ 0298: Storage manager 340 is said to manage system 300, which includes management of storage operations (such as failover operations for failed VMs and/or other failed computing devices) as well as configuring the heartbeat monitor nodes, keeping track of the current master monitor node, configuring certain monitor nodes as members of a quorum, etc. [recitation of nodes emphasizes the existence of clusters within Sanakkayala])
a first site located at a first geographical location and comprising a set of first management controllers; and (Sanakkayala ¶ 0008-0009 describe nodes including a master monitor node, a worker monitor node, cloud-based observer monitor nodes, heartbeat monitor nodes, etc.; FIG. 2A, ¶ 0276-0277: The destination site 203 may be at a location that is remote from the production site 201; One or more of the production site 201 and destination site 203 may reside at data centers at known geographic locations; FIG. 3, ¶ 0293-0298: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; System 300 ... comprises a plurality of heartbeat monitor modes that monitor respective one or more target virtual machines (VMs); ¶ 0305 explains how the nodes can be considered master nodes [relevant to the claimed 'management controllers]: Each depicted heartbeat monitor node 410 is designated "M" for master; also relevant is ¶ 0137-0138 describing cells representing geographic segments of an enterprise: a first cell may represent a geographic segment of an enterprise, such as a Chicago office)
a second site located at a second geographical location and comprising a set of second management controllers; (Sanakkayala ¶ 0008-0009 describe nodes including a master monitor node, a worker monitor node, cloud-based observer monitor nodes, heartbeat monitor nodes, etc.; FIG. 2A, ¶ 0276-0277: The destination site 203 may be at a location that is remote from the production site 201; One or more of the production site 201 and destination site 203 may reside at data centers at known geographic locations; FIG. 3, ¶ 0293-0298: system 300 comprises: VM data center 301; VM data center 302; cloud computing resources 303; System 300 ... comprises a plurality of heartbeat monitor modes that monitor respective one or more target virtual machines (VMs); ¶ 0305 explains how the nodes can be considered master nodes [relevant to the claimed 'management controllers]: Each depicted heartbeat monitor node 410 is designated "M" for master; also  relevant is ¶ 0137-0138 describing cells representing geographic segments of an enterprise: a second cell may represent a different geographic segment, such as a New York City office)
wherein the information handling system cluster is configured to provide software-defined storage based on physical storage resources at the first site and the second site; (Sanakkayala FIG. 1E, storage manager 140, policies 148; ¶ 0215-0216, 0222: Another type of information management policy 148 is a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually); ¶ 0223-0229: information management policies 148 may specify ... resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.); relevant is ¶ 0269 describing writing to secondary storage devices according to resource availability)
wherein the cluster management system is configured to select individual ones of the set of first management controllers and the set of second management controllers to act as distributed witness nodes for the information handling system cluster. (Sanakkayala ¶ 0005-0008: Upon detecting a target-VM failure ... the illustrative worker monitor node notifies the master monitor node, which in turn carries out its responsibility for notifying a storage manager of this and any other failed VMs in the system; FIG. 4, ¶ 0305: Heartbeat monitor nodes 410 are active components that form the backbone of the VM heartbeat monitoring systems; Each depicted heartbeat monitor node 410 is designated "M" for master, "W" for worker, and/or "O" for observer, each of which carries out a distinct role [the designation shows a selection] [FIG. 4 shows monitor nodes present at source data center 301, destination data center 302, and even cloud 303, teaching the required "set of first" and "set of second" "management controllers," especially based on their designations]; heartbeat monitor nodes comprise not only the functionality of a heartbeat monitor node 410 but also ... even include storage manager functionality; FIG. 17, ¶ 0415-0417; ¶ 0417: upon receipt of the notification from the master monitor node, storage manager (e.g., 340 [see FIG. 3], 1410) undertakes the management of failing over (or failback) of the confirmed failed VMs 411 || Sanakkayala also teaches selection through its election of a master in FIG. 16, ¶ 0404-0406)
wherein the distributed witness nodes are configured to store metadata regarding the software-defined storage in a pre-allocated portion of the software-defined storage, (Sanakkayala FIGs. 1C, 1E, ¶ 0125: Storage manager 140 may maintain an associated database 146 … of management-related data and information management policies 148 [can be considered metadata]; ¶ 0215-0216, 0222: a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually); ¶ 0223-0229: information management policies 148 may specify ... resource allocation among different computing devices or other system components used in performing information management operations (e.g., bandwidth allocation, available storage capacity, etc.) [this passage is particularly important as even the storage of the policies within management database 146 encompasses a device or component used in performing "information management operations, thus addressing the claimed "pre-allocated portion" language])
Sanakkayala does not expressly disclose a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site.
Sanakkayala does not expressly disclose a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site.
Sanakkayala does not expressly disclose:
and wherein the information handling system cluster does not include a dedicated witness node configured to store the metadata; and
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers.
However, Stougie teaches the following.
Stougie teaches this language already addressed above by Sanakkayala:
wherein the distributed witness nodes are configured to store metadata regarding the ... storage in a ... portion of the ... storage, (Stougie ¶ 0040: plurality of storage nodes, each comprise a local metadata storage; said metadata for each data object being stored in said corresponding storage node; ¶ 0045: a federated search of one or more of said local metadata storages, which allows for additional robustness as the distributed object storage system can remain operational even if the central metadata storage is not available [this failover capability shows that the nodes of Stougie can be considered the claimed 'witness nodes' as p19 of the instant specification refers to the resiliency and the metadata availability of the witness nodes]; FIG. 9, ¶ 0121-0124: in the case where controller node 20 needs to be replaced or where its central metadata storage 910 is inaccessible or corrupt for example as detected by a process running a verification check on the metadata storage 900, a new central metadata storage 910 can be constructed by aggregating all metadata available in the local metadata storage 920 of the storage nodes 30 [FIG. 9 and ¶ 0124 emphasize that each storage node 30 has its own local metadata storage 920])

Stougie newly teaches:
and wherein the information handling system cluster does not include a dedicated witness node configured to store the metadata; and (Stougie ¶ 0122: in the case where controller node 20 needs to be replaced or where its central metadata storage 910 is inaccessible or corrupt for example as detected by a process running a verification check on the metadata storage 900 [a central metadata storage being inaccessible or corrupt is interpreted as a lack of a node configured to store the metadata])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the networked storage systems of Sanakkayala with the similar distributed storage systems of Stougie.
In addition, both of the references (Sanakkayala and Stougie) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing damage mitigation in response to undesirable events through the use of networked computing elements.
Motivation to do so would be to improve the networked storage systems of Sanakkayala with the similar distributed storage systems of Stougie configured to allow restoration based on an aggregation of metadata available in local storage on functional storage nodes. Motivation to do so would be the teaching, suggestion, or motivation to arrive at the claimed invention through an efficient and reliable monitoring and repair process for a distributed object storage system, that does not result in data loss in the long term and is able to realize a large scale, self-healing distributed object storage system as seen in Stougie (¶ 0006).
Sanakkayala in view of Stougie does not expressly disclose a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site.
Sanakkayala in view of Stougie does not expressly disclose a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site.
Sanakkayala in view of Stougie does not expressly disclose:
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers.
However, Payne teaches the following.
Payne teaches a set of first management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the first site. (Payne FIG. 1, FIG. 8, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers; controller node 107 may be connected to one or more physical nodes 102 by a connection, such as a combined data and out of band management cable [or] other compatible primary network cables 103 in conjunction with a separate out of band management network cable 104 [Payne FIG. 1 shows a multiple controller configuration on its right side including a first controller 107])
Payne teaches a set of second management controllers configured to provide out-of-band management of members of the information handling system cluster that are located at the second site. (Payne FIG. 1, FIG. 8, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers; controller node 107 may be connected to one or more physical nodes 102 by a connection, such as a combined data and out of band management cable [or] other compatible primary network cables 103 in conjunction with a separate out of band management network cable 104 [Payne FIG. 1 shows a multiple controller configuration on its right side including a second controller 107]; ¶ 0095 describes different physical locations, relevant to the claimed 'second site': The cloud card then modifies the MAC address of its network interface device to match the MAC address received from the controller and expected by the distributed computing system for the particular rack location the physical node has been installed in. This level of correlation permits management and administration decisions to be made in accordance with defined rack location; a well-defined IP address scheme may be administered according to physical rack location)
Payne further teaches:
wherein the set of first management controllers and the set of second management controllers comprise baseboard management controllers. (Payne ¶ 0045: a separate out of band management network is created; Out of band management networks are used to communicate basic instructions ... from a controller node 107 to an internal processor in each physical node 102 (e.g., a baseboard management controller chip operating according to the intelligent platform management interface protocol); see relevantly FIG. 1, ¶ 0037-0038: the multi controller node configuration is a distributed computing system with multiple controllers) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the networked storage systems of Sanakkayala as modified with the similar distributed storage systems of Payne.
In addition, both of the references (Sanakkayala and Payne) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing damage mitigation in response to undesirable events through the use of networked computing elements.
Motivation to do so would be the teaching, suggestion, or motivation to arrive at the claimed invention through enabling communicating with, configuring, and provisioning physical nodes even when there is no operating system on the physical node or when any operating system on the physical node is misconfigured, damaged, or otherwise in a degraded state which impacts the operation of the primary network interface (Payne ¶ 0045).


Regarding claims 6 and 19, Sanakkayala in view of Stougie and Payne teaches:
wherein, in response to a failure of one of the distributed witness nodes at the first site, a corresponding one of the distributed witness nodes at the second site is configured to replace the failed witness node. (Sanakkayala ¶ 0008: One illustrative configuration includes (i) a source data center, where the target VMs, master monitor node, and worker monitor node operate; (ii) a destination data center where VMs are replicated in case of a failover; (iii) one or more cloud-based observer monitor nodes that are meant to survive any catastrophic failures at the source; ¶ 0010: On failover from source to destination ... one or more observer monitors at the destination are re-configured into worker monitor nodes for heartbeat monitoring of the newly activated target VMs at the destination; FIG. 10, ¶ 0270 shows replacement: The failed nodes have been replaced by a master and a worker node in destination data center 302 (previously merely operating as observer nodes in scenario C). Quorum 440 survives this catastrophic failure at the source data center 301, because the majority of quorum nodes are configured and remain operational elsewhere || see also Sanakkayala ¶ 0305 teaches monitor nodes having storage manager functionality, thus being in charge of "replacement": heartbeat monitor nodes comprise not only the functionality of a heartbeat monitor node 410 but also ... even include storage manager functionality; see this in light of FIG. 17, ¶ 0415-0417: upon receipt of the notification from the master monitor node, storage manager (e.g., 340 [see FIG. 3], 1410) undertakes the management of failing over (or failback) of the confirmed failed VMs 411)

Regarding claim 13, Sanakkayala in view of Stougie and Payne teaches:
in response to a failure of one of the distributed witness nodes at the first site, replacing the failed witness node with a corresponding one of the distributed witness nodes at the second site. (Sanakkayala ¶ 0008: One illustrative configuration includes (i) a source data center, where the target VMs, master monitor node, and worker monitor node operate; (ii) a destination data center where VMs are replicated in case of a failover; (iii) one or more cloud-based observer monitor nodes that are meant to survive any catastrophic failures at the source; ¶ 0010: On failover from source to destination ... one or more observer monitors at the destination are re-configured into worker monitor nodes for heartbeat monitoring of the newly activated target VMs at the destination; FIG. 10, ¶ 0270 shows replacement: The failed nodes have been replaced by a master and a worker node in destination data center 302 (previously merely operating as observer nodes in scenario C). Quorum 440 survives this catastrophic failure at the source data center 301, because the majority of quorum nodes are configured and remain operational elsewhere || see also Sanakkayala ¶ 0305 teaches monitor nodes having storage manager functionality, thus being in charge of "replacement": heartbeat monitor nodes comprise not only the functionality of a heartbeat monitor node 410 but also ... even include storage manager functionality; see this in light of FIG. 17, ¶ 0415-0417: upon receipt of the notification from the master monitor node, storage manager (e.g., 340 [see FIG. 3], 1410) undertakes the management of failing over (or failback) of the confirmed failed VMs 411)

Regarding claims 7, 14, and 20, Sanakkayala in view of Stougie and Payne teaches:
wherein each of the distributed witness nodes at the first site has a corresponding distributed witness node at the second site with redundant data. (Sanakkayala ¶ 0008: One illustrative configuration includes (i) a source data center, where the target VMs, master monitor node, and worker monitor node operate; (ii) a destination data center where VMs are replicated in case of a failover; ¶ 0010: On failover from source to destination, replica VMs are activated to take the place of the corresponding target VMs that failed at the source. Accordingly, one or more observer monitors at the destination are re-configured into worker monitor nodes for heartbeat monitoring of the newly activated target VMs at the destination [this shows a corresponding distributed witness node associated with redundant data]; FIG. 10, ¶ 0270: The failed nodes have been replaced by a master and a worker node in destination data center 302 (previously merely operating as observer nodes in scenario C); see also ¶ 0301, 0307: Each VM 421 is a virtual machine configured in destination data center 302. VM 421 is referred to herein as a replica VM, because it undergoes continuous replication and/or live synchronization from its counterpart production VM 411)

Regarding claim 9, Sanakkayala in view of Stougie and Payne teaches:
wherein the information handling system cluster does not include a third site. (Sanakkayala ¶ 0300: Any number or combination of source, destination, and/or cloud-based data centers can be configured for VM heartbeat monitoring and failover and/or failback operations [interpreted as only two sites for a cluster])

Regarding claims 4, 11, and 18, Sanakkayala in view of Stougie and Payne teaches all the features with respect to claims 1, 8, and 15 above respectively.
An interpretation of Sanakkayala further teaches:
wherein the individual ones of the set of first management controllers and the set of second management controllers are selected to act as distributed witness nodes… (Sanakkayala FIG. 16, ¶ 0404-0407: storage manager 340 finds a quorum node with a minimum rank (i.e., at the source data center) and notifies it to begin executing a master selection thread, thus becoming the first master candidate; On confirmation with storage manager 340 that the tentative master also has a lowest rank (see block 1602), the tentative master declares itself master also; see also relevant FIG. 4, ¶ 0305: Each depicted heartbeat monitor node 410 is designated "M" for master, "W" for worker, and/or "O" for observer, each of which carries out a distinct role)
This interpretation of Sanakkayala does not expressly disclose performing its selection based at least in part on their available network bandwidth.
However, another interpretation of Sanakkayala teaches the remaining elements by teaching the following:
wherein the individual ones of the set of first management controllers and the set of second management controllers are selected … based at least in part on their available network bandwidth. (Sanakkayala ¶ 0215-0216: a storage policy generally comprises a data structure or other information source that defines (or includes information sufficient to determine) a set of preferences or other criteria for performing information management operations [designating a node as master is interpreted as an information management operation]; ¶ 0222-0229: Another type of information management policy 148 is a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth; a storage policy may also include or otherwise be associated with one or more scheduling, audit, or provisioning policies or operational parameters thereof [interpreted as relevant to node designation; see parameters further discussed below]; see then ¶ 0405 showing how node selection is based on previously-determined parameters: At block 1602, based on administrative parameters in storage manager 340 (e.g., stored in management database 346) in which certain nodes were designated to be part of quorum 440, a quorum node is selected)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the master node nomination and subsequent selection in Sanakkayala as modified with the various policies and parameters present within Sanakkayala.
Motivation to do so would be to improve the functioning of the master node selection based on minimum rank involving node location as in Sanakkayala as modified with the ability to perform any of its information management operations based on policies comprising preferences or other criteria. Motivation to do so would also be to fortify the teachings of the initial node designation for master selection being based on parameters with the citations of Sanakkayala teachings parameters closely tied to its storage policies.

Regarding claims 5 and 12, Sanakkayala in view of Stougie and Payne teaches all the features with respect to claims 4 and 11 above respectively including:
wherein the cluster management system is further configured to subscribe to updates regarding the available network bandwidth of the set of first management controllers and the set of second management controllers. (Sanakkayala ¶ 0209-0211: the master storage manager 140 may also track status by receiving periodic status updates from the storage managers 140 (or other components) in the respective cells regarding jobs, system components, system resources, and other items; see this in light of ¶ 0222: system resources, such as available storage on cloud storage and/or network bandwidth; see also relevant ¶ 0011 reciting communication or promulgating network information: communicating information among monitor nodes, e.g., each worker node's current list of target VMs, indications of failed target VMs, network and addressing information for the target VMs, etc. The updated data files are promulgated to all heartbeat monitor nodes by the distributed file system)

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanakkayala in view of Stougie and Payne in further view of Yang et al., U.S. Patent Application Publication No. 2021/0334178 (filed April 27, 2020; hereinafter Yang).

Regarding claims 2 and 16, Sanakkayala in view of Stougie and Payne teaches all the features with respect to claims 1 and 15 above respectively but does not expressly disclose:
wherein the information handling system cluster is a hyper-converged infrastructure (HCI) cluster.
However, Yang teaches:
wherein the information handling system cluster is a hyper-converged infrastructure (HCI) cluster. (Yang FIG. 1, ¶ 0001: Hyperconverged infrastructure (HCI) combines storage, compute and networking into a single system. This simplified solution uses software and x86 servers; ¶ 0011: the distributed storage system 100 may be a hyperconverged infrastructure (HCI))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the networked storage systems of Sanakkayala as modified with the networked storage systems of Yang.
In addition, both of the references (Sanakkayala as modified and Yang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing damage mitigation in response to undesirable events through the use of networked computing elements.
Motivation to do so would be the teaching, suggestion, or motivation to arrive at the claimed invention through the implementation of storage and networking in a manner that decreases data center complexity, replaces expensive, purpose-built hardware, and increases scalability as seen in Yang (¶ 0001).


Response to Arguments
A portion of Applicant's arguments of Remarks 08/18/2022 included in RCE 09/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the emphasized portion of claim 1 is not taught or suggested by the art of record, specifically as follows:
wherein the distributed witness nodes are configured to store metadata regarding the software-defined storage in a pre-allocated portion of the software-defined storage,

In response to Applicant’s arguments, the cited reference Sanakkayala does disclose this limitation as addressed by canceled claim 3.
Sanakkayala teaches metadata through the associated database 146 of management-related data and information management policies 148 (FIGs. 1C, 1E, ¶ 0125).
Sanakkayala addresses a pre-allocated portion of the software-designed storage through its information management policies or provisioning policies, which specify how clients may use system resources such as available storage on cloud storage (¶ 0215-0216, 0222) and further specify resource allocation among different computing devices or other system components that are used in performing information management operations, including bandwidth allocation, available storage capacity, etc. (¶ 0223-0229)
As Sanakkayala uses policies to coordinate the utilization of resources for storage of its management-related data and information management policies, Sanakkayala can be seen to store metadata regarding software-designed storage in a pre-allocated portion of software-designed storage.



Applicant’s remaining arguments, see p9 of Remarks 08/18/2022 included in RCE 09/20/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.
Specifically, Sanakkayala does not address “where in the information handling system cluster does not include a dedicated witness node configured to store the metadata.”
However, a new rejection of the independent claims has been made newly incorporated reference Stougie. The dependent claims remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 26, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164